Citation Nr: 0817414	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including glaucoma.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to June 
1955, and from January 1958 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
an eye disorder and for bilateral hearing loss.  

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

In October 2003, the veteran submitted a signed Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, VA Form 21-4142.  Where this form requests 
the name and address of medical treatment providers, the 
veteran stated, "see attached statements."  In his attached 
statement, the veteran identified name and address of several 
physicians he had been treated by, including J. Sullivan, 
M.D.; L.G. Cowling, O.D.; S. F. Murphy, M.D.; and A. 
Huntington.  This alleged treatment dates back to 1980 and 
includes telescopic surgery on his eyes to relieve pressure.  
A request for these records does not appear in the claims 
folder.  Accordingly, the RO, with the assistance of the 
veteran, should attempt to obtain these records. 


A. Eye Disorder

A review of the veteran's service medical records revealed 
complaints of and treatment for myopia, divergent strabismus, 
exotropia, astigmatism and problems with his gaze.  Current 
medical treatment records include findings of an abnormal 
fundoscopic eye examination in November 2003.  The November 
2003 report also noted that the veteran had suspected primary 
open-angle glaucoma and mild cataracts in each eye.

Under the circumstances presented by this case, the Board 
believes that the veteran should be provided with a VA 
examination to determine whether the veteran has any current 
eye disorders, and if so, the most likely etiology of these 
conditions, including consideration of whether they are 
congenital in nature.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his eye disorder(s) 
and his bilateral hearing loss.  The 
Board is particularly interested in 
obtaining all available treatment reports 
from J. Sullivan, M.D.; L.G. Cowling, 
O.D.; S. Murphy, M.D.; and A. Huntington, 
M.D.  The veteran should be asked to 
complete a separate VA Form 21-4142 for 
each of these physicians, and any 
additional ones he may identify.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been associated with the claims file, the 
RO must schedule the veteran for a VA eye 
examination to determine the nature and 
etiology of any eye disorders found.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed eye disorder is related to 
the veteran's active duty service.  If 
the veteran is found to have an eye 
disorder which is a congenital or 
developmental defect, the report must so 
state, and also indicate whether or not 
this congenital or developmental defect 
was subjected to a superimposed disease 
or injury during service which created 
additional disability.  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  The report prepared should be 
typed.

3. Once the above actions have been 
completed, and any additional development 
deemed necessary by the RO, the veteran's 
claims on appeal must be readjudicated, 
taking into consideration any newly 
acquired evidence.  If any benefit 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



